CaSe: 2219-CV-OOJ_19-|\/|HW-EPD DOC #Z 8 Filed: 04/03/19 Page: l Of l PAGE|D #Z 25

AO 399 (Ol/09) Waiver of the Scrvice of Summons

UNITED STATES DISTRICT COURT
for the

Southern District of Ohio

STEPHANIE CLlFFORD a.k.a. STORMY DANlELS
PlalmW
V.
SHANA M. KECKLEY, el al.
Defendant

Civil Action No. 2:19-cv-00119

WAIVER OF THE SERVICE OF SUMMONS

To: Chase A. Ma||ory
(Nama of the plainr§(?"s attorney or unrepresented plaintg'ljj

l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

l, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity l represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue ofthe action, but that l waive any objections to the absence of a summons or of service.

l also understand that I, or the entity I represent must tile and serve an answer or a motion under Rule 12 within
60 days from Januar_y 29-, 2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If l fail to do so, a defaultjudgment will be entered against me or the entity I represent

 

J
Date: 3/15/2019 \ \,_’e\ d \}\V_(/
' Sig)`r'ature of tire attorney ¢))erepresemed party
SHANA M. KECKLEV Timothy J. Mangan

 

 

P)'inred name of party waiving service of summons City Attomey,$ 0 f lCré'med name

77 North Front Street, 4th Floor
Colurnbus, OH 43215
Address
timangan@columbus.gov
E~mail address
614-645-6964

Telephone number

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United Stutes and who fails to return a signed waiver of service requested by a plaintiff located in
the Unlted States will be required to pay the expenses of service, unless the defendant shows good cause for the failure

“Good cause" does not include a belief that the lawsuit is groundless, or that lt has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver ls signed and returned, you can still make these and all other defenses and objections but you cannot object to the absence of
a summons or ofservice.

If you waive serviee, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and tile a copy with the court By signing and retuming the waiver fonn, you are allowed more time to respond than if a summons had been served.

 

 

